Beck, J.
1. A mere recital in the bill of exceptions, that “amendments to said petition were filed” on given dates, that “on tne hearing of said case . . an oral demurrer to the plaintiff’s first amendment to her original- petition was made by defendant, and heard by the court, and an order thereon was passed,” and that “to the hearing of said demurrer at that time, and to the order passed thereon, plaintiff then excepted and- now excepts and assigns the same as error,” is not a suffi*758eient assignment of error to raise a question for determination by this court, it not appearing either in the final bill of exceptions or in the bill of exceptions pendente lite, or elsewhere in the record, what were the grounds of oral demurrer referred to and urged against the amendments, so as to bring before this court the points which were made in the court below, and which were ruled upon there, and which it is claimed constituted error.
February 25, 1916.
Rehearing denied March 2, 1916.
Action for damages. Before Judge Pendleton. Fulton superior court. December 12, 1914.
T. B. Higdon, for plaintiff.
J. L. May son and W. D. Bilis Jr., for defendant.
2. Assignments of error criticising rulings of the court upon objections to amendments offered to the plaintiff’s petition find no proper place in the motion for a new trial.
3. All the grounds of the motion for a new trial, except the one ruled upon in the second headnote, depend for their determination upon the evidence in the case; and these can not be considered, as there was no attempt bona fide to brief the evidence, but practically the entire stenographic report of questions and answers, and of colloquies between counsel and the court, was incorporated in the record in lieu of the brief of evidence required by law to be filed as a part of the motion for a new trial. Judgment affirmed.

All the Justices concur.